 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ROY THIETJE,                                  Case No.: 1:19-cv-01433-JLT (HC)

12                       Petitioner,                        ORDER TRANSFERRING CASE TO THE
                                                            SACRAMENTO DIVISION OF THE
13            v.                                            EASTERN DISTRICT OF CALIFORNIA
14    KEN CLARK, Warden,
15                       Respondent.
16

17           Petitioner has filed a habeas corpus action pursuant to 28 U.S.C. § 2254. The petitioner is

18   challenging a conviction from Shasta County, which is part of the Sacramento Division of the
19   United States District Court for the Eastern District of California. Therefore, the petition should
20   have been filed in the Sacramento Division.
21           Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
22   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
23   will be transferred to the Sacramento Division. Good cause appearing, the Court ORDERS that:
24           1. This action is transferred to the Sacramento Division of the United States District
25   Court for the Eastern District of California;
26           2. All future filings shall reference the new Sacramento case number assigned and shall
27   be filed at:
28
                                                        1
 1                              United States District Court
                                Eastern District of California
 2                              501 "I" Street, Suite 4-200
                                Sacramento, CA 95814
 3

 4        3. This court has not ruled on petitioner's motion to appoint counsel.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   October 18, 2019                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
